DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. This application is a continuation of U.S. Patent Application Serial No. 15/365,753, filed on November 30, 2016 and issued as US Patent No. 10,673,245, which claims priority from U.S. Patent Application Serial No. 14/260,183, filed on April 23, 2014 and issued as US Patent No. 9,543,455, which claims priority from U.S. Provisional Patent Application No. 61/818,036, filed on May 1, 2013.
Claims 1-20 are pending for examination.

Terminal Disclaimer
The terminal disclaimer filed on June 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Patent No. 10,673,245, has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The Terminal Disclaimer filed on June 30, 2021, overcomes the non-statutory double patenting rejection of the invention
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “a first voltage regulator in the plurality of voltage regulators receives a first input from a first portion of the series-connected power generation sections; and 
a second voltage regulator in the plurality of voltage regulators receives a second input from a second portion of the series-connected power generation sections, wherein the first input is higher in voltage than the second input; and 
powering a supply bus by the plurality of voltage regulators; 
wherein the first input powers the first voltage regulator to generate a first output, and the second input powers the second voltage regulator to generate a second output that is higher in voltage than the first output”, and a combination of other limitations thereof as recited in the claim.
Regarding independent claim 5, the prior art does not teach or suggest the claimed invention having “wherein the output diodes connect voltage outputs of the voltage regulators to the supply bus, and the output diodes are configured to select a highest voltage output of the voltage regulators to power the supply bus; and
 wherein a first voltage regulator having an output voltage lower than a second voltage regulator is connected to receive an input voltage from the power source higher than an input voltage received by the second voltage regulator”, and a combination of other limitations thereof as recited in the claim.
Regarding independent claim 12, the prior art does not teach or suggest the claimed invention having “a plurality of voltage regulators coupled between the plurality of power generation sections and a supply bus, wherein each of the voltage regulators is coupled to receive input from a different subset of the plurality of power generation sections; 
wherein a first voltage regulator of the plurality of voltage regulators receiving a higher voltage input than a second voltage regulator of the plurality of voltage regulators is configured to generate a lower voltage output than the second voltage regulator”, and a combination of other limitations thereof as recited in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668.  The examiner can normally be reached on M - F 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836  

/HAL KAPLAN/Primary Examiner, Art Unit 2836